TYSON, Judge.
Pursuant to the remandment of this cause to this court by the Supreme Court of Alabama, 407 So.2d 169, we have reviewed the record including all the evidence as required by law.
The State of Alabama presented a prima facie case of the carnal knowledge of one Tommy Grant by the appellant, Willie James Showers, through the testimony of the victim, Tommy Grant, the party to whom Grant made the initial complaint, Mrs. Alfreida Wallace, and the testimony of the physician, Dr. Carl Hester. They described the incident as occurring on the early morning of July 9, 1979.
The appellant’s motion to exclude the State’s evidence was overruled.
The appellant, Willie James Showers, denied carnally knowing Tommy Grant on July 9,1979 at Floyd’s Club, or at any other time. He stated that he had known the victim Tommy Grant, for about a year, that Grant had a reputation of being addicted to alcohol and also as being a homosexual. Showers denied being at Floyd’s Club on either July 7 or July 9, 1979, at the time of the alleged act or of seeing Grant on either of those days.
Showers presented two character witnesses who stated that they had heard of acts of homosexuality performed by the victim, Grant.
*173The victim’s mother was called in rebuttal and told of encountering her son on the morning of July 9, 1979, and he told her of the incident at Floyd’s Club a short time before. She stated that her son was slightly retarded, was visibly nervous and upset, and at one time had a problem with alcohol. She drove her son to Mrs. Wallace who in turn took them to Lakeshore Clinic where Dr. Carl Hester examined her son and found evidence of the act of carnal knowledge, showing bruises and abrasions and also the dried whiteish material which he removed with a cotton swab.
The appellant’s motion for new trial challenging the weight and sufficiency of the evidence was overruled by the trial judge.
We have carefully examined this record and found the same to be free of error. The judgment is therefore affirmed.
AFFIRMED.
All the Judges concur.